Citation Nr: 0909621	
Decision Date: 03/16/09    Archive Date: 03/26/09

DOCKET NO.  06-04 773	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an increased rating for thoracic scoliosis 
currently rated as 20 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

T.S. Willie, Associate Counsel


INTRODUCTION

The appellant had active service from May 1966 to April 1968, 
April 1972 to February 1974 and from February 1978 to 
February 1980.  


This matter comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a May 2004 rating decision 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Houston, Texas.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In his January 2006 VA Form-9, Substantive Appeal, the 
appellant indicated that he wished to appear for a BVA Video 
Hearing.  In January 2009 correspondence, the appellant again 
requested a BVA Video/In-Person Hearing.  In light of the 
appellant's request for a hearing, this case is remanded.  

Accordingly, the case is REMANDED for the following action:

The appellant is to be scheduled for a 
Video/In-Person hearing before a Veterans 
Law Judge.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




